Exhibit AMENDMENT NO. 3 This AMENDMENT NO. 3, dated as of February 26, 2010 (this “Amendment”), of that certain Credit Agreement referenced below is by and among MILLIPORE CORPORATION, a Massachusetts corporation (the “Company”), the other Credit Parties identified on the signature pages hereto, BANK OF AMERICA, N.A., as Administrative Agent for and on behalf of the Lenders, and the Lenders identified on the signature pages hereto. Capitalized terms used but not otherwise defined herein shall have the meanings provided in the Credit Agreement. WITNESSETH WHEREAS, a €465 million revolving credit facility has been established in favor of the Company and certain of its subsidiaries pursuant to the terms of that certain Credit Agreement dated as of December 15, 2005, as amended (as further amended, restated, increased, supplemented or otherwise modified from time to time, the “Credit Agreement”) among (i) the Company, as domestic borrower, (ii) Millipore Ireland B.V., a limited liability company existing under the laws of the Netherlands, Millipore Cork, an unlimited company existing under the laws of Ireland, Millipore SAS, a limited liability company existing under the laws of France, as foreign borrowers, (iii) the Company and certain of its subsidiaries, as guarantors, (iv) the lenders identified therein, and (v) Bank of America, N.A., as administrative agent; WHEREAS, the Company has requested that the Lenders agree to amend the Credit Agreement in the manner set forth herein; and WHEREAS, the Lenders party hereto have agreed to the requested amendment on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of these premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: SECTION 1.Amendment to Credit Agreement. Subject to the terms and conditions set forth herein, the definition of the term “Change of Control” set forth in Section 1.01 (Definitions) of the Credit Agreement is hereby amended by deleting “, or shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation, will result in its or their acquisition of or control over,”. SECTION 2.Conditions Precedent.
